Citation Nr: 1748834	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO. 96-50 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from December 1992 to July 1995, from December 2000 to November 2001, and from February 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).

In October 2013, the Board denied increased ratings for the Veteran's service-connected right rotator cuff tendonitis and left rotator cuff tendonitis. In September 2014, the United States Court of Appeals for Veterans Claims (Court) remanded the Board's decision, pursuant to a Joint Motion for Partial Remand (Joint Motion). The Joint Motion noted that the Veteran did not intend to appeal the Board's denial of an increased rating for left musculocutaneous nerve damage. The Board remanded the Veteran's increased rating claims for his right and left shoulders in August 2015 so that a VA examination could be provided. In February 2016, the Board remanded the claims again as additional records needed to be added to the record. The Board also directed that another VA examination be provided. 

In May 2017, the Board once again denied increased ratings for the Veteran's service-connected right shoulder rotator cuff tendonitis and for his left shoulder rotator cuff tendonitis. The Board also noted that despite the fact that the Veteran is already in receipt of special monthly compensation (SMC) at the S-1 level, the Joint Motion stated that the issue of entitlement to SMC based on the need for aid and attendance had been raised by the record. As aid and attendance is a greater benefit than housebound benefits, discussion of entitlement to SMC based on need for aid and attendance is not moot. Also the evidence shows the issue of SMC based on need for aid and attendance has been raised by the record. See 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim). The Board remanded this claim for issuance of proper notice and for a supplemental statement of the case (SSOC). A May 2017 notice letter informing the Veteran of evidence needed to support his claim was sent to him. A September 2017 SSOC was issued, and the appeal is once again before the Board. 


FINDING OF FACT

Due to his service-connected disabilities, the Veteran requires assistance with dressing, bathing, toileting, and ambulation and requires regular care or assistance against dangers in his daily environment.


CONCLUSION OF LAW

The criteria for SMC based upon the need for regular aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114(l), 1134, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to SMC based on the need for regular aid and attendance. SMC is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2016). In this case, the RO awarded the Veteran SMC at the (s)(1) level in June 2011.

A higher level of compensation is payable to eligible Veterans who, by reason of service-connected disability, require the regular aid and attendance of another person. SMC at the aid and attendance rate is warranted if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need for aid and attendance. Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant SMC based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

In this case, service connection is in effect for a psychiatric disability, diagnosed as major depressive disorder, posttraumatic stress disorder (PTSD), and schizoaffective disorder (70 percent disabling from July 27, 2005); a chronic headache disorder (currently 50 percent disabling, since March 10, 2011); a low back disorder (currently 40 percent disabling, since March 8, 2011); right rotator cuff tendonitis (currently 30 percent disabling, since January 22, 2008); left rotator cuff tendonitis (20 percent disabling from July 27, 2005); status post right thumb (currently 10 percent disabling, since July 27, 2005); chronic bronchitis (currently 10 percent disabling, since July 27, 2005); left musculocutaneous nerve damage with sensory loss (10 percent disabling from July 27, 2005); residuals of a left ankle sprain (currently 10 percent disabling, since March 8, 2011); post-operative left shoulder scar (currently 10 percent disabling, since April 4, 2012); hypertension (noncompensable from July 27, 2005); scars of the right lower leg (noncompensable from July 27, 2005); and status post scars of the right shoulder (noncompensable from July 27, 2005). He is in receipt of a TDIU since July 27, 2005. As noted above, he is also in receipt of SMC at the (s)(1) rate from July 27, 2005. 

At a November 2005 VA examination the Veteran reported that excessive activities caused flare-ups of his shoulders which resulted in him needing help with showering and dressing. At a VA examination in April 2012, the Veteran reported that he needs help with bathing, dressing, and feeding and cannot manipulate objects with his hands. He reported difficulty buttoning his shirt, tying his shoelaces and using dinnerware. In a November 2015 VA examination report it was noted that the Veteran at times could not get dressed or take a shower because he was unable to lift his arms. The Veteran is competent to give testimony concerning his functional limitations, and the Board finds his reports to be credible. Layno v. Brown, 6 Vet. App. 465 (1994).

In October 2016, a Caregiver Program Annual In-Home Monitoring Assessment was completed. It was noted that the Veteran needed assistance with ambulation, transferring, bathing and personal hygiene, dressing, and toileting. It was additionally noted that the Veteran was totally dependent on others to prepare meals, complete housework, shop, provide transportation, and manage medications. It was noted that he was independent with using the telephone but needed assistance with managing finances. The report stated that the primary reason for the Veteran's acceptance into the Caregiver Support Program was due to a mental health condition.

The evidence strongly suggests that that the Veteran's service-connected mental and orthopedic disabilities have resulted in the need for regular aid and attendance. Accordingly, the Board finds that the Veteran requires regular aid and attendance due to his service-connected disabilities. See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to SMC based on the need for regular aid and attendance under 38 U.S.C.A. § 1114(l) is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


